                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA

Angel Phillips,                                     )           C/A No. 0:20-649-DCN-PJG
                                                    )           C/A No. 0:20-650-DCN-PJG
                                Plaintiff,          )
                                                    )
        v.                                          )                      ORDER
                                                    )
Commissioner of Social Security                     )
Administration,                                     )
                                                    )
                                Defendant.          )
                                                    )

         These matters concern an appeal from a denial of social security benefits filed by a pro se
litigant. Under Local Civil Rule 73.02(B)(2) (D.S.C.), pretrial proceedings in these actions have
been referred to the assigned United States Magistrate Judge.

        This matter was placed on the docket as two separate cases but the court has reviewed the
pleadings and attached exhibits and concludes that the cases are duplicative. Therefore, the Clerk
of Court is directed to docket the Complaint (but not the exhibits) from C/A No. 0:20-650-DCN-
PJG as the first attachment to the Complaint in C/A No. 0:20-649-DCN-PJG. The Clerk is also
directed to administratively close C/A No. 0:20-650-DCN-PJG because they are duplicative.
Plaintiff should only use Case Number 0:20-649-DCN-PJG on any documents filed in the
court in the future.

PAYMENT OF THE FILING FEE:

        Plaintiff submitted an Application to Proceed in District Court Without Prepaying Fees or
Costs (Form AO240), which the court construes as a motion for leave to proceed in forma pauperis.
See 28 U.S.C. § 1915. (C/A No. 0:20-649-DCN-PJG, ECF No. 4.) A review of the motion reveals
that Plaintiff should be relieved of the obligation to prepay the full filing fee. Therefore, Plaintiff’s
motion for leave to proceed in forma pauperis is granted, subject to the court’s right to require a
payment if Plaintiff’s financial condition changes, and to tax fees and costs against Plaintiff at the
conclusion of this case if the court finds the case to be without merit. See Flint v. Haynes, 651
F.2d 970, 972-74 (4th Cir. 1981).

TO PLAINTIFF:

        Plaintiff failed to file a summons and Forms USM-285. Therefore, the court is not able to
authorize the issuance and service of process at this time. If Plaintiff does not follow the
instructions below within the time permitted by this order, this case may be dismissed for
failure to prosecute and failure to comply with an order of this court under Rule 41 of the
Federal Rules of Civil Procedure.



                                              Page 1 of 4
       Under General Order In Re: Procedures in Civil Actions Filed by Non-Prisoner Pro Se
Litigants, No. 3:07-mc-5015-JFA (D.S.C. Sept. 18, 2007), the undersigned is giving Plaintiff
twenty-one (21) days from the date this order is entered (plus three days for mail time) to:

       (1)     Complete one summons form for the defendant. In the space following
       “TO: (Defendant’s name and address),” Plaintiff is required to provide Defendant’s
       name and a full address where the defendant can be served pursuant to Rule 4(i) of
       the Federal Rules of Civil Procedure. Plaintiff’s complete name and full address
       must be provided in the blank section following “plaintiff or plaintiff’s attorney,
       whose name and address are.” Handwritten information must be printed and
       legible. Nothing else should be written by Plaintiff on either the front or back of
       the summons or in the margins. A blank form is attached for Plaintiff’s use.

       (2)      Complete, sign, and return a Form USM-285 for (1) the defendant named
       in this case, (2) United States Attorney General, and (3) the United States Attorney
       for the District of South Carolina. Only one party’s name and address should
       appear on each form. The party’s complete name and address where the party can
       be served pursuant to Federal Rule of Civil Procedure 4(i) should be placed in the
       spaces preceded by the words, “SERVE AT.” Plaintiff’s name and address should
       be placed in the space designated, “SEND NOTICE OF SERVICE COPY TO . . .,”
       and Plaintiff should sign where the form requests, “Signature of Attorney or other
       Originator . . . .” Plaintiff must provide, and is responsible for, information
       sufficient to identify the defendants on the Forms USM-285. The United States
       Marshal cannot serve an inadequately identified defendant, and unserved
       defendants may be dismissed as parties to this case. Blank forms are attached for
       Plaintiff’s use.

        No process shall issue until the items specified above have been reviewed by the
assigned Magistrate Judge. Plaintiff must place the civil action number listed above (C/A No.
0:20-649-DCN-PJG) on any document provided to the court pursuant to this order. Any future
filings in this case must be sent to the address below (901 Richland Street, Columbia, South
Carolina 29201). All documents requiring Plaintiff’s signature shall be signed with Plaintiff’s
full legal name written in Plaintiff’s own handwriting. Pro se litigants shall not use the “s/typed
name” format used in the Electronic Case Filing System. In all future filings with this court,
Plaintiff is directed to use letter-sized (8½ inches by 11 inches) paper only, to write or type text on
one side of a sheet of paper only and not to write or type on both sides of any sheet of paper.
Plaintiff is further instructed not to write to the edge of the paper, but to maintain one inch margins
on the top, bottom, and sides of each paper submitted.

       Plaintiff is a pro se litigant. Therefore, Plaintiff’s attention is directed to the following
important notice:

       You are ordered to always keep the Clerk of Court advised in writing (901
       Richland Street, Columbia, South Carolina 29201) if your address changes for
       any reason, so as to assure that orders or other matters that specify deadlines for
       you to meet will be received by you. If, as a result of your failure to comply with

                                             Page 2 of 4
       this order, you fail to meet a deadline set by this court, your case may be dismissed
       for violating this order. Therefore, if you have a change of address before this
       case is ended, you must comply with this order by immediately advising the Clerk
       of Court in writing of such change of address and providing the court with the
       docket number of all pending cases you have filed with this court. Your failure to
       do so will not be excused by the court.

TO THE CLERK OF COURT:

        The Clerk of Court shall mail a copy of this order and the proper form documents to
Plaintiff. If Plaintiff fails to provide the information specified above to the Clerk of Court within
the period prescribed in this order, the Clerk of Court shall forward the file to the assigned United
States Magistrate Judge for a recommendation. See In Re: Procedures in Civil Actions Filed by
Non-Prisoner Pro Se Litigants, No. 3:07-mc-5015-JFA. If, however, Plaintiff provides this court
with the information specified above, the Clerk of Court should forward the file to the assigned
magistrate judge to determine if service of process should be authorized.

       The Office of the Clerk of Court shall not enter any change of address submitted by Plaintiff
which directs that mail be sent to a person other than Plaintiff unless that person is an attorney
admitted to practice before this court who has entered a formal appearance.

       IT IS SO ORDERED.

                                              __________________________________________
February 24, 2020                             Paige J. Gossett
Columbia, South Carolina                      UNITED STATES MAGISTRATE JUDGE

       Plaintiff’s attention is directed to the important WARNING on the following page.




                                            Page 3 of 4
      IMPORTANT INFORMATION . . . PLEASE READ CAREFULLY

           WARNING TO PRO SE PARTY OR NONPARTY FILERS
       All documents that you file with the court will be available to the public on the internet
through PACER (Public Access to Court Electronic Records) and the court’s Electronic Case
Filing System. CERTAIN PERSONAL IDENTIFYING INFORMATION SHOULD NOT
BE INCLUDED IN OR SHOULD BE REMOVED FROM ALL DOCUMENTS BEFORE
YOU SUBMIT THE DOCUMENTS TO THE COURT FOR FILING.

         Federal Rule of Civil Procedure 5.2, provides for privacy protection of electronic or paper
filings made with the court. Rule 5.2 applies to all documents submitted for filing, including
pleadings, exhibits to pleadings, discovery responses, and any other document submitted by any
party or nonparty for filing. Unless otherwise ordered by the court, a party or nonparty filer should
not put certain types of an individual’s personal identifying information in documents submitted
for filing to any United States District Court. If it is necessary to file a document that already
contains personal identifying information, the personal identifying information should be
“blacked out” or redacted prior to submitting the document to the Clerk of Court for filing. A
person filing any document containing their own personal identifying information waives the
protection of Rule 5.2(a) by filing the information without redaction and not under seal.

1. Personal information protected by Rule 5.2(a):

       (a) Social Security and Taxpayer Identification Numbers. If an individual’s Social
       Security number or a taxpayer identification number must be included in a document, the
       filer may include only the last four digits of that number.
       (b) Names of Minor Children. If the involvement of a minor child must be mentioned,
       the filer may include only the initials of that child.
       (c) Dates of Birth. If an individual’s date of birth must be included in a document, the
       filer may include only the year of birth.
       (d) Financial Account Numbers. If financial account numbers are relevant, the filer may
       include only the last four digits of these numbers.

2. Protection of other sensitive personal information—such as driver’s license numbers and alien
registration numbers—may be sought under Rule 5.2(d) (Filings Made Under Seal) and (e)
(Protective Orders).




                                            Page 4 of 4
